                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


KIM C. GREEN,

                   Plaintiff,
        v.                                              Civil Action No. 3:19-cv-681-GCM

MIDLAND CREDIT MANAGEMENT, INC.

                   Defendant.




  MIDLAND CREDIT MANAGEMENT’S ANSWER TO PLAINTIFF’S COMPLAINT

        COMES NOW Defendant Midland Credit Management, Inc. (“Midland” or “Defendant”),

by counsel, and submits its Answer and Affirmative Defenses in response to the Complaint

(“Complaint”) filed by Plaintiff Kim C. Green (“Plaintiff”).


                       PLAINTIFF’S PRELIMINARY STATEMENT

        The allegations of this paragraph purport to characterize the claims asserted and relief

sought in this action. To the extent this paragraph can be construed as alleging any facts, Midland

denies that it violated the Fair Debt Collection Practices Act (“FDCPA”), the North Carolina Debt

Collection Act (“NCDCA”) and/or the North Carolina Collection Agency Act (“NCCAA”). Any

remaining factual allegations contained in this paragraph are denied.


                            I.   PLAINTIFF’S INTRODUCTION

        1.     The allegations in Paragraph 1 of the Complaint contain statements and conclusions

of law to which no response is required and/or refer to documents which speak for themselves. To

the extent the allegations are contrary to the law and/or the documents to which they refer, they




          Case 3:19-cv-00681-GCM Document 16 Filed 07/16/20 Page 1 of 18
108872779v1
are denied. To the extent Plaintiff alleges that Midland has committed any wrongdoing or that

Plaintiff is entitled to any relief, the allegations are denied.

        2.      The allegations in Paragraph 2 of the Complaint contain statements and conclusions

of law to which no response is required and/or refer to documents which speak for themselves. To

the extent the allegations are contrary to the law and/or the documents to which they refer, they

are denied. To the extent Plaintiff alleges that Midland has committed any wrongdoing or that

Plaintiff is entitled to any relief, the allegations are denied.

        3.      The allegations in Paragraph 3 of the Complaint contain statements and conclusions

of law to which no response is required and/or refer to documents which speak for themselves. To

the extent the allegations are contrary to the law and/or the documents to which they refer, they

are denied. To the extent Plaintiff alleges that Midland has committed any wrongdoing or that

Plaintiff is entitled to any relief, the allegations are denied.

                             II.    JURISDICTION AND VENUE

        4.      Paragraph 4 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        5.      Paragraph 5 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        6.      Paragraph 6 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

                                         III.    PARTIES

        7.      Midland admits Plaintiff is a natural person allegedly residing in Union County in

the State of North Carolina.




                                     - 2 - 16 Filed 07/16/20 Page 2 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
        8.     Paragraph 8 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        9.     Paragraph 9 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        10.    Paragraph 10 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        11.    Paragraph 11 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        12.    Paragraph 12 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        13.    Paragraph 13 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        14.    Paragraph 14 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        15.    Paragraph 15 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

                           IV.    PLAINTIFF’S FDCPA CLAIMS

        16.    The allegations in Paragraph 16 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.




                                     - 3 - 16 Filed 07/16/20 Page 3 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
        17.    The allegations in Paragraph 17 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        18.    The allegations in Paragraph 18 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        19.    The allegations in Paragraph 19 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        20.    The allegations in Paragraph 20 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        21.    The allegations in Paragraph 21 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which




                                     - 4 - 16 Filed 07/16/20 Page 4 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        22.    The allegations in Paragraph 22 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        23.    The allegations in Paragraph 23 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        24.    The allegations in Paragraph 24 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        25.    The allegations in Paragraph 25 are denied.

                     V.     PLAINTIFF’S FACTUAL ALLEGATIONS

        26.    The allegations in Paragraph 26 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which




                                     - 5 - 16 Filed 07/16/20 Page 5 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        27.    The allegations in Paragraph 27 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        28.    The allegations in Paragraph 28 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        29.    The allegations in Paragraph 29 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        30.    The allegations in Paragraph 30 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.




                                     - 6 - 16 Filed 07/16/20 Page 6 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
        31.    The allegations in Paragraph 31 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        32.    The allegations in Paragraph 32 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        33.    The allegations in Paragraph 33 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        34.    The allegations in Paragraph 34 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        35.    The allegations in Paragraph 35 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which




                                     - 7 - 16 Filed 07/16/20 Page 7 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        36.    The allegations in Paragraph 36 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        37.    The allegations in Paragraph 37 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        38.    The allegations in Paragraph 38 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        39.    The allegations in Paragraph 39 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.




                                     - 8 - 16 Filed 07/16/20 Page 8 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
        40.    The allegations in Paragraph 40 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        41.    Midland is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 41 of the Complaint, and therefore denies the same. To the

extent Plaintiff alleges that Midland has committed any wrongdoing or that Plaintiff is entitled to

any relief, the allegations are denied.

        42.    Midland is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 42 of the Complaint, and therefore denies the same. To the

extent Plaintiff alleges that Midland has committed any wrongdoing or that Plaintiff is entitled to

any relief, the allegations are denied.

        43.    Midland is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 43 of the Complaint, and therefore denies the same. To the

extent Plaintiff alleges that Midland has committed any wrongdoing or that Plaintiff is entitled to

any relief, the allegations are denied.

        44.    The allegations in Paragraph 44 are denied.

        45.    The allegations in Paragraph 45 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.




                                     - 9 - 16 Filed 07/16/20 Page 9 of 18
          Case 3:19-cv-00681-GCM Document
108872779v1
        46.    The allegations in Paragraph 46 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        47.    The allegations in Paragraph 47 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        48.    The allegations in Paragraph 48 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        49.    The allegations in Paragraph 49 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        50.    The allegations in Paragraph 50 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which




                                     - 10 -16 Filed 07/16/20 Page 10 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        51.      The allegations in Paragraph 51 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        52.      The allegations in Paragraph 52 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        53.      Midland is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 53 of the Complaint, and therefore denies the same. To the

extent Plaintiff alleges that Midland has committed any wrongdoing or that Plaintiff is entitled to

any relief, the allegations are denied.

                     VI. PLAINTIFF’S FIRST CAUSE OF ACTION
                                      COUNT I
              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. § 1692g, et seq.

        54.      Midland incorporates and re-asserts the responses to paragraphs 1 through 53 of the

Complaint as if fully stated herein.

        55.      The allegations in Paragraph 55 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which



                                     - 11 -16 Filed 07/16/20 Page 11 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        56.      The allegations in Paragraph 56 of the Complaint are denied.

        57.      The allegations in Paragraph 57 of the Complaint are denied.

        58.      The allegations in Paragraph 58 of the Complaint are denied.

        59.      The allegations in Paragraph 59 of the Complaint are denied.

        60.      The allegations in Paragraph 60 of the Complaint contain statements and

conclusions of law to which no response is required and/or refer to documents which speak for

themselves. To the extent the allegations are contrary to the law and/or the documents to which

they refer, they are denied. To the extent Plaintiff alleges that Midland has committed any

wrongdoing or that Plaintiff is entitled to any relief, the allegations are denied.

        61.      The allegations in Paragraph 61 of the Complaint are denied.

        62.      Midland is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 62 of the Complaint, and therefore denies the same.

        63.      Midland denies that Plaintiff is entitled to any of the relief sought in Paragraph 63

and avers that Plaintiff is not entitled to any relief whatsoever.

                   VII. PLAINTIFF’S SECOND CAUSE OF ACTION
                                      COUNT II
              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. § 1692e, et seq.

        64.      Midland incorporates and re-asserts the responses to paragraphs 1 through 63 of the

Complaint as if fully stated herein.

        65.      The allegations in Paragraph 65 of the Complaint are denied.

        66.      Midland denies that Plaintiff is entitled to any of the relief sought in Paragraph 66

and avers that Plaintiff is not entitled to any relief whatsoever.



                                     - 12 -16 Filed 07/16/20 Page 12 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
                              PLAINTIFF’S PRAYER FOR RELIEF

        Midland denies that Plaintiff is entitled to any of the relief sought in the “WHEREFORE”

paragraph as well as all subparagraphs appearing on Pages 9-10 of the Complaint immediately

following Paragraph 66 and avers that Plaintiff is not entitled to any relief whatsoever.

              a) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              b) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              c) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

                    VIII.
                    PLAINTIFF’S THIRD CAUSE OF ACTION
                                 COUNT III
       VIOLATIONS OF THE NORTH CAROLINA COLLECTION AGENCY ACT
                         N.C. Gen. Stat. § 58-70, et seq.

        67.      Midland incorporates and re-asserts the responses to paragraphs 1 through 66 of the

Complaint and all responses to Plaintiff’s unnumbered allegations and subparagraphs as if fully

stated herein.

        68.      Paragraph 68 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        69.      Paragraph 69 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        70.      Paragraph 70 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        71.      The allegations in Paragraph 71 of the Complaint are denied.

        72.      The allegations in Paragraph 72 of the Complaint are denied.



                                     - 13 -16 Filed 07/16/20 Page 13 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
        73.      Midland denies that Plaintiff is entitled to any of the relief sought in Paragraph 73

and avers that Plaintiff is not entitled to any relief whatsoever.


                              PLAINTIFF’S PRAYER FOR RELIEF

        Midland denies that Plaintiff is entitled to any of the relief sought in the “WHEREFORE”

paragraph as well as all subparagraphs appearing on Page 11 of the Complaint immediately

following Paragraph 73 and avers that Plaintiff is not entitled to any relief whatsoever.

              a) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              b) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              c) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              d) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.



                    IX.
                    PLAINTIFF’S FOURTH CAUSE OF ACTION
                                 COUNT IV
         VIOLATIONS OF THE NORTH CAROLINA DEBT COLLECTION ACT
                         N.C. Gen. Stat. § 75-50, et seq.

        74.      Midland incorporates and re-asserts the responses to paragraphs 1 through 73 of the

Complaint and all responses to Plaintiff’s unnumbered allegations and subparagraphs as if fully

stated herein.

        75.      Paragraph 75 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.




                                     - 14 -16 Filed 07/16/20 Page 14 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
        76.      Paragraph 76 of the Complaint states conclusions of law, to which no response is

necessary. To the extent the allegations are contrary to law, they are denied.

        77.      The allegations in Paragraph 77 of the Complaint are denied.

        78.      Midland denies that Plaintiff is entitled to any of the relief sought in Paragraph 78

and avers that Plaintiff is not entitled to any relief whatsoever.


                              PLAINTIFF’S PRAYER FOR RELIEF

        Midland denies that Plaintiff is entitled to any of the relief sought in the “WHEREFORE”

paragraph as well as all subparagraphs appearing on Page 12 of the Complaint immediately

following Paragraph 78 and avers that Plaintiff is not entitled to any relief whatsoever.

              a) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              b) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              c) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.

              d) Midland denies that Plaintiff is entitled to any of the relief sought in this

                 subparagraph and avers that Plaintiff is not entitled to any relief whatsoever.


                                      AS TO JURY DEMAND

        Plaintiff’s demand for a jury trial is not a factual allegation to which any response is

required.

                     AS TO ANY REMAINING FACTUAL ALLEGATIONS

        Any remaining factual allegations not specifically admitted herein are denied.




                                     - 15 -16 Filed 07/16/20 Page 15 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
                                  AFFIRMATIVE DEFENSES

        Midland asserts affirmative defenses as follows:

        1.     To the extent the Plaintiff’s claims are subject to an Arbitration Agreement

requiring mandatory and binding arbitration, this Court lacks subject matter jurisdiction pursuant

to the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

        2.     Plaintiff has failed to state any claims against Midland upon which relief may be

granted.

        3.     Plaintiff’s damages are speculative, lack any viable legal basis, and are not causally

connected to Midland’s alleged actions or inaction.

        4.     Plaintiff’s claims must be dismissed to the extent they are covered by an arbitration

agreement.

        5.     Midland complied with FDCPA and is entitled to each and every defense stated in

the FDCPA and any and all limitations of liability.

        6.     Midland complied with NCCAA and is entitled to each and every defense stated in

the FDCPA and any and all limitations of liability.

        7.     Midland complied with NCDCA and is entitled to each and every defense stated in

the FDCPA and any and all limitations of liability.

        8.     Plaintiff’s damages are the result of acts or omissions committed by other parties

over whom Midland had no responsibility or control.

        9.     Midland did not commit any negligent, intentional, willful, or malicious acts.

        10.    Plaintiff’s claims are barred to the extent that any alleged damages were caused

by factors and conduct other than, and unrelated to, any conduct of Midland, including but not

limited to the conduct of other entities over which Midland had no control.




                                     - 16 -16 Filed 07/16/20 Page 16 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
         11.    With respect to Plaintiff’s demands for punitive damages, Midland incorporates by

reference all standards of limitations regarding the determination and enforceability of punitive

damage awards which arose in the decisions of BMW of North America v. Gore, 517 U.S. 559

(1996), Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424 (2001), and State

Farm Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003).

         Midland reserves the right to set forth additional defenses if and when additional facts

become known.

                                    RELIEF REQUESTED

         Defendant Midland Credit Management, Inc. respectfully requests entry of an Order: (a)

dismissing the Complaint in its entirety with prejudice; (b) granting judgment in favor of Midland

and against Plaintiff; and (c) granting Midland such other and further relief as this Court deems

necessary and just.


                                                  Respectfully Submitted:



Dated:         July 16, 2020                      By: /s/ Keaton C. Stoneking
                                                      Keaton C. Stoneking, Esq.
                                                      North Carolina Bar No. 53627
                                                      TROUTMAN PEPPER HAMILTON
                                                      SANDERS LLP
                                                      301 S. College Street, Suite 3400
                                                      Charlotte, NC 28202
                                                      Telephone: 704.998.4050
                                                      Facsimile: 704.998.4051
                                                      Keaton.Stoneking@troutman.com

                                                      Counsel for Defendant
                                                      Midland Credit Management, Inc.




                                     - 17 -16 Filed 07/16/20 Page 17 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of July 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notice to Plaintiff, who is

registered to receive electronic notifications in connection with this matter, and that I also caused

a copy of the foregoing to be sent via U.S. Mail to the pro se litigant at the following address:



                                          Kim C. Green
                                      113 Indian Trial Rd. N
                                            Suite 280
                                     Indian Trail, NC 28079
                                    Telephone: (201) 693-6879



                                                              /s/ Keaton C. Stoneking
                                                                  Keaton C. Stoneking, Esq.




                                     - 18 -16 Filed 07/16/20 Page 18 of 18
         Case 3:19-cv-00681-GCM Document
108872779v1
